Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John L. Welsh on 1/14/2022.

The application has been amended as follows: 

IN THE CLAIMS

12. (Currently amended) A flow meter, comprising:
a cylindrical body having an exterior surface and an interior surface defining an inner diameter of the cylindrical body, as well as an externally threaded outlet end and an internally threaded inlet end having an inner diameter, the internally threaded inlet end being shaped and dimensioned tor selective attachment to an inlet pipe;
an inner diameter of the cylindrical body at the gauge tap is greater than [[the]] an inner diameter at the internally threaded inlet end; and
a nozzle attached via threads over the externally threaded outlet end of the cylindrical body, the nozzle having an interior surface with an inner diameter at least as large as the inner diameter of the outlet end of the cylindrical body.

Claim 12 was amended to correct minor informalities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853